United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3513
                         ___________________________

                              United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Rachel Marie Horn

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                              Submitted: June 15, 2020
                                Filed: July 20, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

      Rachel Marie Horn pleaded guilty to distribution of five grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B);
possession with intent to distribute at least fifty grams of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A); and being a felon in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After determining
that Horn’s advisory sentencing range was 360 months’ to life imprisonment under the
U.S. Sentencing Guidelines (Guidelines), the district court1 varied downward and
sentenced her to 240 months’ imprisonment. We affirm.

        Horn contends that the district court abused its discretion by failing to address
her policy argument that the Guidelines erroneously assign culpability based on
methamphetamine purity and that the Guidelines’ ratio is not based on empirical
evidence. She argues further that the court abused its discretion when it declined to
vary downward further because of her traumatic childhood. The record establishes that
the district court was aware of her policy challenges, as reflected in her counsel’s
statement at sentencing that “I know the Court is well aware of that argument.”
Sentencing Tr. 3; see United States v. Carter, 960 F.3d 1007, 1012 (8th Cir. 2020)
(“District courts are free to vary from the Guidelines based on [policy arguments], but
it is not an abuse of discretion for a district court to decline to do so.”); United States
v. Roberson, 517 F.3d 990, 995 (8th Cir. 2008) (“[A] district court that is aware of an
argument does not abuse its discretion by not considering it.”). Likewise, the district
court was well aware of and considered Horn’s life circumstances when it imposed a
sentence below the advisory Guidelines range. “I have considered her life
circumstances. They are nothing short of tragic.” Sentencing Tr. 11; see United States
v. King, 898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s decision not to weigh
mitigating factors as heavily as [the defendant] would have preferred does not justify
reversal.” (internal quotation marks and citation omitted)). The sentence is thus not
substantively unreasonable. See United States v. Merrell, 842 F.3d 577, 585 (8th Cir.
2016) (“[W]hen a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not



       1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                            -2-
varying downward still further.” (quoting United States v. Maxwell, 778 F.3d 719, 734
(8th Cir. 2015))).

      The sentence is affirmed.
                          ______________________________




                                         -3-